

EXHIBIT 10.36










WEINGARTEN REALTY INVESTORS
DEFERRED COMPENSATION PLAN




Restated Effective January 1, 2005




--------------------------------------------------------------------------------




WEINGARTEN REALTY INVESTORS
DEFERRED COMPENSATION PLAN




Table of Contents
Page


 
Article I - Definitions 
 
1.1 Account 
1.2 Administrator 
1.3 Board. 
1.4 Bonus.  
1.5 Code  
1.6 Compensation 
1.7 Deferrals. 
1.8 Deferral Election. 
1.9 Disabled or Disability 
1.10 Effective Date 
1.11 Eligible Employee 
1.12 Eligible Independent Contractor 
1.13 Employee 
1.14 409A Balance 
1.15 Grandfathered Balance 
1.16 Investment Fund or Funds 
1.17 Key Employee 
1.18 Participant 
1.19 Plan Year 
1.20 Retirement 
1.21 Salary 
1.22 Student 
1.23 Trust. 
1.24 Trustee 
 
Article II - Participation 
 
2.1 Commencement of Participation. 
2.2 Change in Eligible Employee Status. 
 
Article III - Contributions 
 
3.1 Participant Deferrals. 
3.2 Time of Contributions 
3.3 Form of Contributions. 
 
Article IV - Restricted Share and Option Deferral 
 
4.1 General 
4.2 Deferral of Restricted Shares or Options 
4.3 Terms and Conditions of Awards 
4.4 Dividends. 
4.5 Definitions 
4.6 Cancellation of Certain Restricted Share and Option Deferrals 
 
Article V - Vesting 
 
5.1 Vesting of Deferrals 
 
Article VI - Accounts 
 
6.1 Bookkeeping Accounts 
6.2 Adjustment and Crediting of Accounts. 
6.3 Investment of Trust Assets 
 
Article VII - Distributions 
 
7.1 Distribution Election. 
7.2 Payment of Retirement, Education, and Fixed Period Accounts. 
7.3 Payment upon Death, Disability or Termination for Reason Other than
Retirement. 
7.4 Minimum Distribution. 
 
Article VIII - Beneficiaries 
 
8.1 Beneficiaries 
8.2 Change of Beneficiary Designation 
8.3 Determination of Beneficiary. 
8.4 Lost Beneficiary. 
 
Article IX - Funding 
 
9.1 Prohibition Against Funding 
9.2 Deposits in Trust 
9.3 Withholding of Participant Contributions 
 
Article X - Claims Administration 
 
10.1 General 
10.2 Claim Review 
10.3 Right of Appeal. 
10.4 Review of Appeal 
10.5 Designation. 
 
Article XI - General Provisions 
 
11.1 Administrator. 
11.2 No Assignment 
11.4 Incompetence 
11.5 Identity 
11.6 Other Benefits. 
11.7 No Liability 
11.8 Expenses 
11.9 Insolvency 
11.10 Amendment and Termination. 
11.11 Employer Determinations 
11.12 Construction. 
11.13 Governing Law 
11.14 Severability 
11.15 Headings 
11.16 Entire Agreement 
11.17 Terms 






--------------------------------------------------------------------------------




WEINGARTEN REALTY INVESTORS
DEFERRED COMPENSATION PLAN


RECITALS


Weingarten Realty Investors ("Employer"), a Texas Real Estate Investment Trust,
previously adopted the Weingarten Realty Investors Deferred Compensation Plan
("Plan") for the purpose of attracting and retaining a select group of
management or highly compensated employees.


The Plan is an unfunded arrangement established and maintained primarily for the
benefit of a select group of management or highly compensated employees and is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements set forth in Title I of the Employee Retirement Income Security Act
of 1974, as amended.


The Plan previously provided both a deferred compensation benefit and a
supplemental executive retirement benefit; the Employer amended and restated the
Plan as a separate and independent plan, effective September 1, 2002;


The Employer now desires to amend and restate the Plan, effective January 1,
2005, to incorporate subsequent amendments to the Plan and to meet the
applicable requirements of Section 409A of the Internal Revenue Code;


The Plan shall be interpreted and administered to the extent possible in
accordance with Code Section 409A.


NOW THEREFORE, the Employer hereby adopts this restatement of the Plan effective
January 1, 2005, or as otherwise stated herein, as follows:


Article I -   Definitions
 

1.1  
Account. The bookkeeping account established for each Participant as provided in
Section 6.1 hereof.

 

1.2  
Administrator. The individual serving as the Director of Human Resources for the
Employer or such other person or committee duly authorized by the Executive
Committee of the Board of Managers. The Administrator shall be the agent for the
Employer with respect to the Plan and Trust.

 

1.3  
Board. The Board of Trust Managers of the Employer.

 

1.4  
Bonus. Compensation that is designated as a bonus by the Employer and that
relates to services performed during an incentive period by an Eligible Employee
in addition to his or her Salary, including any pretax elective deferrals from
said Bonus to any Employer-sponsored plan that includes amounts deferred under a
Deferral Election or a qualified cash or deferred arrangement under Code Section
401(k) or "cafeteria plan" under Code Section 125.

 

1.5  
Code. The Internal Revenue Code of 1986, as amended.

 

1.6  
Compensation. The Participant's earned income, including Salary, Bonus and other
remuneration from the Employer. Effective January 1, 2006, Compensation shall
include self-employment income received by an Eligible Independent Contractor
from the Employer. 

 

1.7  
Deferrals. The portion of Compensation that a Participant elects to defer in
accordance with Articles II and III hereof.

 

1.8  
Deferral Election. The separate written agreement, submitted to the
Administrator, by which an Eligible Employee or, effective January 1, 2006, an
Eligible Independent Contractor, agrees to participate in the Plan and make
Deferrals thereto.

 

1.9  
Disabled or Disability. A Participant will be considered Disabled for Plan
purposes if the Participant:

 

(a)  
Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

(b)  
Is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan sponsored by
the Employer.

 

1.10  
Effective Date. January 1, 2005, except as otherwise provided herein. 

 

1.11  
Eligible Employee. An Employee shall be considered an Eligible Employee if such
Employee is designated as an Eligible Employee by the Employer.

 

1.12  
Eligible Independent Contractor. Effective January 1, 2006, an individual who
provides services to the Employer as an independent contractor shall be
considered an Eligible Independent Contractor if such individual is designated
as an Eligible Independent Contractor by the Chief Executive Officer of the
Employer.

 

1.13  
Employee. Any person employed by the Employer.

 

1.14  
409A Balance. All amounts contributed to the Plan on behalf of a Participant on
and after January 1, 2005, and earnings thereon.

 

1.15  
Grandfathered Balance. All amounts contributed to the Plan on behalf of a
Participant prior to January 1, 2005, and earnings thereon, that were vested as
of December 31, 2004. 

 

1.16  
Investment Fund or Funds. Each deemed investment which serves as a means to
measure the value of a Participant's Accounts, which may be made available for
such purpose, from time to time, by the Employer.

 

1.17  
Key Employee. An Employee who is: (i) an officer of the Employer, with annual
compensation from the Employer greater than $135,000; (ii) a five-percent owner
of the Employer; or (iii) a one-percent owner of the Employer with annual
compensation from the Employer greater than $150,000. All terms described in the
preceding sentence and all determinations of Key Employee status shall be made
in accordance with Code Section 416(i), excluding paragraph (5) thereof or as
otherwise provided under Code Section 409A.

 

1.18  
Participant. An Eligible Employee or, effective January 1, 2006, an Eligible
Independent Contractor who is a Participant as provided in Article II.

 

1.19  
Plan Year. January 1 through December 31.

 

1.20  
Retirement. Retirement means a Participant has retired from the employ of the
Employer on or after age 65.

 

1.21  
Salary. An Eligible Employee's base salary rate or rates in effect at any time
during a Plan Year, including any pretax elective deferrals from said Salary to
any Employer-sponsored plan that includes amounts deferred under a Deferral
Election or a qualified cash or deferred arrangement under Code Section 401(k)
or "cafeteria plan" under Code Section 125.

 

1.22  
Student. A child, grandchild, niece or nephew of the Participant who has not
attained the age of fifteen (15) at the time the Participant establishes an
Education Account for the Student.

 

1.23  
Trust. The agreement or agreements between the Employer and the Trustee under
which the assets of the Plan may be held, administered and managed. Participants
shall have no right or claim to Trust assets set aside to fund benefits under
this Plan, which shall remain the general assets of the Employer. 

 

1.24  
Trustee. The entity or individual designated from time to time by the Board to
serve as trustee in accordance with the terms of the Plan.

 


********
Article II -   Participation
 

2.1  
Commencement of Participation. 

 

(a)  
Each Eligible Employee and, effective January 1, 2006, each Eligible Independent
Contractor shall become a Participant on the date his or her initial Deferral
Election first becomes effective. With respect to deferrals of Salary, a
Participant must file a Deferral Election with the Administrator no later than
the close of the calendar year immediately preceding the calendar year in which
the services to which the Election relates are performed. In the year in which
an Eligible Employee or, effective January 1, 2006, an Eligible Independent
Contractor is first eligible to participate, such Deferral Election shall be
filed within thirty (30) days of the date on which such individual is first
eligible to participate, to be effective with respect to cash Compensation,
Option awards or Restricted Share awards received for services rendered after
such Deferral Election is effective; provided, however, that if such Election
would be effective after June 30 of a Plan Year, such Election may not be
effective with respect to a Bonus attributable to services performed in such
Plan Year.

 

(b)  
With respect to deferrals of Bonus, a Participant must file a Deferral Election
with the Administrator no later than June 30 of the Plan Year in which the
services are performed to which such Election relates.

 

(c)  
Notwithstanding the preceding provisions of this Section 2.1, with respect
solely to deferrals made on or before December 31, 2005, that are attributable
to services performed in 2005, a Deferral Election may be made on or before
March 15, 2005, to be effective with respect to Compensation, Option awards, or
Restricted Share awards payable after the date such Deferral Election becomes
effective.

 

(d)  
Prior to commencing participation in the Plan, each Participant shall be
required to designate on a Deferral Election form (or other form provided by the
Administrator) the form and timing of the distribution of his or her Accounts.

 

2.2  
Change in Eligible Employee Status. 

 

(a)  
A Participant who is no longer an Eligible Employee or, effective January 1,
2006, an Eligible Independent Contractor shall not be permitted to submit a
Deferral Election and all Deferrals for such Participant shall cease as of the
end of the Plan Year in which such Participant is determined to no longer be an
Eligible Employee or an Eligible Independent Contractor.

 

(b)  
Amounts credited to the Account of a Participant described in subsection (a)
shall continue to be held pursuant to the terms of the Plan and shall be
distributed as provided in Article VII.

 


********
Article III -    Contributions
 

3.1  
Participant Deferrals. 

 

(a)  
The Employer shall credit to the Account of a Participant an amount equal to the
amount designated in the Participant's Deferral Election for that Plan Year.
Such amounts shall not be made available to such Participant, except as provided
in Article VII, and shall reduce such Participant's Compensation from the
Employer in accordance with the provisions of the applicable Deferral Election;
provided, however, that all such amounts shall be subject to the rights of the
general creditors of the Employer as provided in Article IX.

 

(b)  
The Deferral Election shall designate the amount of Compensation deferred by
each Participant, the subaccount, if any, to which the Participant requests the
Deferral be directed, in accordance with Section 6.1, the beneficiary or
beneficiaries of the Participant and such other items as the Administrator may
prescribe.

 

(c)  
A Deferral Election effective with respect to a Plan Year may not be modified or
revoked once such Plan Year has commenced. An election made pursuant to Section
6.1 designating the subaccount to which an amount deferred with respect to a
Plan Year is to be directed may not be modified once such Plan Year has
commenced.

 

(d)  
The minimum amount that may be deferred each Plan Year is five thousand dollars
($5,000).

 

(e)  
The maximum amount that may be deferred each Plan Year shall be established by
the Administrator from time to time.

 

(f)  
For each payroll period, the Employer shall withhold from that portion of a
Participant’s Compensation that is not deferred hereunder, such Participant’s
share of taxes under the Federal Insurance Contributions Act ("FICA") and other
applicable taxes that are required to be withheld with respect to (1) Deferrals,
and (2) Employer Contributions as they vest and become subject to FICA taxes and
other withholding requirements (collectively, "Withholding Requirements"). To
the extent that there is insufficient remaining cash Compensation to satisfy all
applicable Withholding Requirements as they come due, the Employer reserves the
right to reduce a Participant’s Deferrals to the extent necessary to satisfy
such Withholding Requirements. In the event there is insufficient cash
Compensation to satisfy all applicable Withholding Requirements as they come
due, even after reducing a Participant’s Deferrals, such Participant shall be
obligated to remit payment to the Employer, in such form as is acceptable to the
Employer, sufficient to satisfy any remaining Withholding Requirements.

 

3.2  
Time of Contributions. Deferrals shall be transferred to the Trust as soon as
administratively feasible following the close of each month. The Employer shall
also transmit at that time any necessary instructions regarding the allocation
of such amounts among the Accounts of Participants.

 

3.3  
Form of Contributions. Except as provided in Article IV hereof, all Deferrals to
the Trust shall be made in the form of cash or cash equivalents of US currency.

 


********
Article IV -   Restricted Share and Option Deferral
 

4.1  
General. Any Trust Manager and any Participant shall be eligible to elect the
deferral of an Award of Restricted Shares or Options as defined in and pursuant
to the Weingarten Realty Investors 1993 Share Incentive Plan and the Weingarten
Realty Investors 2001 Long Term Incentive Plan, and any subsequently adopted
incentive plan (collectively, the "Long Term Incentive Plan") which are
incorporated herein by this reference. Such election may be made with respect to
either unvested Restricted Shares or Options of a prior Award of Restricted
Shares or Options or as to any subsequent Award of Restricted Shares or Options.
The manner and duration of such deferral shall be in accordance with the
provisions of this Article IV and in accordance with procedures established by
the Administrator. 

 

4.2  
Deferral of Restricted Shares or Options. A Participant or Trust Manager may
elect to defer all or a portion of the Award of Restricted Shares or Options, on
such terms as the Administrator may permit, by completing a Share or Option
Award Deferral Agreement and submitting it to the Administrator prior to the
calendar year in which the Award of Restricted Shares or Options is made. Any
election to defer all or a portion of the Award of Restricted Shares or Options
shall apply to any subsequent Award unless and until a revised Share or Option
Award Deferral Agreement is submitted to the Administrator. Such deferral
elections shall be made pursuant to Sections 2.1 and 3.1, above, in accordance
with the provisions thereof (with respect to such deferrals, the "Share or
Option Deferral Period"). The Administrator shall credit such deferred
Restricted Shares or Options to a bookkeeping account (to be known as a
"Weingarten Stock Account") for the benefit of such Participant or Trust
Manager. The Restricted Shares or Options so deferred initially shall be
accounted for by the Employer and shall be transferred to the Trustee at such
time as the Employer shall, in its discretion, determine. Distribution of
Restricted Shares or Options that have been deferred pursuant to this Article IV
shall be made in accordance with Article VII hereof. 

 

4.3  
Terms and Conditions of Awards. Any deferred Restricted Shares or Options shall
remain subject to the forfeiture and transfer restriction provisions of the Long
Term Incentive Plan and any other terms and conditions established by the
Management Development and Compensation Committee incident thereto. In the event
that the Restricted Period, as defined under the Long Term Incentive Plan, has
not expired or the Options have not been exercised at the end of the applicable
Share or Option Deferral Period elected under the applicable Share Award
Deferral Agreement, any Restricted Shares or Options distributed by the Trustee
shall remain subject to any and all such terms and conditions and any applicable
provisions of the Long Term Incentive Plan imposed upon such Restricted Shares
or Options. In addition, in the event the Restricted Period has not expired at
the end of the applicable Share Deferral Period, Restricted Shares distributed
by the Trustee shall contain the legend provided under the Long Term Incentive
Plan. If the Restricted Period shall expire or the Options are exercised prior
to the expiration of the Share or Option Deferral Election Period, the deferred
Shares shall be credited to a Weingarten Stock Account for the Participant or
Trust Manager’s benefit and neither the Participant nor the Trust Manager may
direct that the Shares be liquidated and alternative investment options
substituted therefor.

 

4.4  
Dividends. 

 

(a)  
General. Unless a Dividend Deferral Election is made by the Trust Manager or
Participant, any dividends payable with respect to any Restricted Shares shall
be paid to the Participant or Trust Manager who deferred such Restricted Shares,
subject, in the case of a Participant, to applicable withholding.

 

(b)  
Dividend Deferral Election. In accordance with procedures and in such form as
may be established by the Administrator, a Trust Manager or Participant, in
connection with a deferral of an Award of Restricted Shares, also may
irrevocably elect to defer the receipt of the dividends payable with respect to
some or all of the deferred Restricted Shares during the Share Deferral Period.
In such case, any and all such dividends attributable thereto shall be paid by
the Employer to the Trustee, and shall be held in trust and may be credited as
either additional Deferred Shares or any other Investment or Investment Fund
invested in accordance with the Trust Manager’s or Participant’s election under
the terms of the Plan or subsequent investment election as herein provided. The
account attributable to the dividends so deferred, adjusted for investment
experience, shall be distributed to the Trust Manager or Participant upon the
expiration of the applicable Share Deferral Period in accordance with the
provisions of Article VII.

 

4.5  
Definitions. All bolded terms in this Article IV shall have the meaning
contained in the Long Term Incentive Plan. For purposes of Section 1.16 of this
Plan, "Investment Fund or Funds" shall include any deferred Restricted Shares or
Options or any deferred dividends to be credited as an equivalent amount in
value of Deferred Shares.

 

4.6  
Cancellation of Certain Restricted Share and Option Deferrals. Participants and
Trust Managers will be entitled to elect, before December 31, 2005 to cancel
previously made elections to defer Restricted Shares or Options. Such election
shall only apply to deferrals of Restricted Shares that were not vested and
Options that are not exercisable as of December 31, 2004. If deferrals of
Restricted Shares are cancelled, the certificate representing such Shares shall
be removed from the Weingarten Stock Account maintained on behalf of the
Participant and transferred to the proper holder thereof under the terms of the
Long Term Incentive Plan. If deferrals of Options are cancelled, the Award
Agreement representing such Options shall be removed from the Weingarten Stock
Account maintained on behalf of the Participant and transferred to the proper
holder thereof under the terms of the Long Term Incentive Plan.

 


********


Article V -   Vesting
 

5.1  
Vesting of Deferrals. A Participant shall have a 100% vested right to the
portion of his or her Account attributable to Deferrals and any earnings on the
deemed investment of such Deferrals.

 
********
Article VI -   Accounts
 

6.1  
Bookkeeping Accounts. The Administrator shall establish and maintain a
bookkeeping account in the name of each Participant. The Administrator shall
also establish subaccounts, as provided in subsection (a), (b), or (c), below,
as elected by the Participant pursuant to Article III.

 

(a)  
A Retirement Account may be established for a Participant in accordance with the
Participant’s Deferral Election.

 

(b)  
One or more Education Accounts may be established for a Participant in the name
of a Student, in accordance with the Participant’s Deferral Election. A
Participant may have a maximum of five (5) Education Accounts established at any
one time.

 

(c)  
One or more Fixed Period Accounts may be established in accordance with the
Participant’s Deferral Election. The Participant must designate the year of
distribution at the time the Account is initially established. The minimum
initial deferral period for each Fixed Period Account shall be three (3) years.
A Participant may have a maximum of five (5) Fixed Period Accounts established
at any one time.

 

6.2  
Adjustment and Crediting of Accounts. 

 

(a)  
The Administrator shall adjust the amounts credited to each Participant's
Account to reflect Deferrals, distributions, deemed investment experience of the
Participant’s Investment Fund selections and any other appropriate adjustments.
Such adjustments shall be made as is administratively necessary in the
discretion of the Administrator.

 

(b)  
The deemed investment experience credited to a Participant’s Account shall be
determined on a periodic basis according to the earnings and losses of the
Investment Fund selections made by the Participant pursuant to his or her
Deferral Election. The earnings and losses will be determined as if the amount
credited to the Participant Account were actually invested in the Investment
Funds selected. Participants may select one or more of the Investment Funds
designated by the Administrator in whole percentages of the applicable Account
balance. A Participant may change his or her selection of Investment Funds at
any time. Such an election shall be effective as soon as administratively
feasible following the date the change is submitted in writing by the
Participant to the Administrator, or such other means as the Administrator may
approve.

 

6.3  
Investment of Trust Assets. Deferrals hereunder may, in the sole discretion of
the Employer, be set aside in a Trust in order to facilitate the payments of
benefits under this Plan. Any such Trust assets may be invested in an Investment
Fund but are not required to be invested in individual accounts mirroring the
bookkeeping Accounts established in Section 6.1. Any such Trust shall constitute
an unfunded arrangement and shall not affect the status of the Plan as an
unfunded plan. Under no circumstances shall any Participant have any
preferential or secured right to or interest in any assets of such Trust, and
the rights of each Participant (and if applicable, any beneficiary) shall remain
that of a general creditor. 

 


********
Article VII -   Distributions
 

7.1  
Distribution Election. 

 

(a)  
General Rule Applicable to 409A Balances. Distribution of the Participant’s
vested 409A Balances shall be made in accordance with the Participant’s election
with respect to the date on which distribution is to be made or commence and the
form of payment. Such election shall be made by the Participant at the time the
Participant makes his or her initial Deferral Election. A Participant may modify
his or her previously-made elections relating to the time and form of
distribution of 409A Balances in accordance with Section 7.1(b). Notwithstanding
the preceding, if an Eligible Employee is participating in the Plan in 2005 or
2006 and has not previously designated the form and timing of the distribution
of his or her 409A Balances or desires to modify a previously-filed distribution
election, he or she must make or modify such an election, as the case may be,
and file it with the Administrator on or before December 31, 2006; provided,
however, that a Participant may not file a modified distribution election in
2006 that has the effect of deferring payment of amounts the Participant would
otherwise receive in 2006 or cause payments to be made in 2006 that would
otherwise be made subsequent to 2006. The elections referred to in the
immediately preceding sentence shall not be required to meet the requirements of
Section 7.1(b). If the Administrator separately accounts for Deferrals in each
Plan Year, the Participant may make separate distribution elections with respect
to each Plan Year’s Deferral Election, in which case each separate distribution
election shall be effective with respect to the Deferrals to which the election
relates.

 

(b)  
Modification To Distribution Date or Form of Payment With Respect to 409A
Balances. Except as may be permitted in Section 7.1(a) hereof, any election by a
Participant to modify a previously-filed distribution election applicable to
409A Balances is ineffective unless all of the following requirements are
satisfied:

 

(i)  
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is filed with the Administrator.

 

(ii)  
Except in the case of modifications relating to distributions on account of
death or Disability, the modification must provide that payment will not
commence for at least five (5) years from the date payment would otherwise have
been made or commenced.

 

(iii)  
A modification related to distribution to be made at a specified time or under a
fixed schedule may not be made less than twelve (12) months prior to the date of
the first otherwise scheduled payment.

 

(iv)  
Such modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

 

(c)  
Distribution to Key Employees With Respect to 409A Balances. Notwithstanding
anything contained herein to the contrary, if a Participant is a Key Employee
and separates from service for a reason other than death or Disability,
distribution of such Participant’s 409A Balances may not commence earlier than
six (6) months from the date of his or her separation from service. Any payment
that would have been made within the first six months following the date on
which the Participant separated from service without regard to this subsection
(c) shall be made on the first day of the month following the date that is six
months following the date on which the Participant separated from service.

 

(d)  
Special Rule Applicable to Grandfathered Balances. With respect to Grandfathered
Balances, a distribution election must be filed at least 12 months prior to the
date on which the Grandfathered Balance of the Participant’s Account is to be
distributed for such an election to be effective. In the event the Participant
files more than one such distribution election, the last effective distribution
election shall control. The Administrator may not waive or modify this
requirement.

 

7.2  
Payment of Retirement, Education, and Fixed Period Accounts.

 

(a)  
Retirement Accounts.

 

(i)  
Form of Payment. Retirement Accounts are payable in one of the following forms,
as elected by the Participant: (i) in a lump sum payment or (ii) in annual
installments over a period of up to twenty (20) years. If the Participant has
not made a valid election as to the form of payment of his Retirement Account,
payment shall be made in one lump sum.

 

(ii)  
General Rule Applicable to 409A Balances. Distributions of the 409A Balance in a
Participant’s Retirement Account(s) shall be payable in the form elected by the
Participant. Retirement Account payments shall be made or commence as of the
first day of the month immediately following the month in which the Participant
Retires (or as soon as administratively feasible thereafter) or at such later
date as previously elected by the Participant in accordance with Section 7.1. To
the extent the balance in a Retirement Account is a 409A Balance, the
distribution election applicable to such Balance may be modified by the
Participant if the requirements of Section 7.1(b) are satisfied.

 

(iii)  
Grandfathered Balances. Distribution of the Grandfathered Balance in a
Participant’s Retirement Account(s) shall be made in accordance with the
Participant’s election applicable to Grandfathered Balances or, in the absence
of such an election, as soon as administratively feasible after the
Participant's Retirement. To the extent the balance in a Retirement Account is a
Grandfathered Balance, the distribution election applicable to such Balance may
be modified if the requirements of Section 7.1(d) are satisfied.

 

(iv)  
If an installment form of distribution is elected, annual installment payments
subsequent to the first payment shall be made on each succeeding anniversary of
the date the first payment was made.

 

(b)  
Education Accounts.

 

(i)  
In General. Education Account distributions shall be paid in four annual
installments commencing on January 1 (or as soon as administratively feasible
thereafter) of the calendar year in which the Student reaches age eighteen (18)
and subsequently on the three anniversaries thereof in the following amounts:

 
Year 1  25% of the account balance
Year 2  33% of the remaining account balance
Year 3  50% of the remaining account balance
Year 4  100% of the remaining account balance



(ii)  
409A Balances. To the extent the balance in an Education Account is a 409A
Balance, distribution of such Balance will commence as scheduled without regard
to whether the Student dies prior to attaining age eighteen (18) or whether the
Student attends college or incurs any post-secondary educational costs. However,
the distribution election applicable to such Balance may be modified by the
Participant if the requirements of Section 7.1(b) are satisfied.

 

(iii)  
Grandfathered Balances. To the extent the balance in an Education Account is a
Grandfathered Balance, at the election of the Participant at least twelve (12)
months prior to the date payments are to commence from such Balance in
accordance with the schedule in Section 7.2(b)(i), or in the event of the death
of a Student prior to completion of the payments in accordance with such
schedule, a Participant shall be entitled to re-designate any such amounts (in
the case of a Student’s death, only to the extent payable more than twelve
months thereafter) to be credited to another Education Account or to his or her
Retirement Account or to a Fixed Period Account.

 

 
(c)
Fixed Period Accounts. Fixed Period Account Distributions shall be paid in one
lump sum payment on January 1 (or as soon as administratively feasible
thereafter) of the calendar year designated by the Participant on his or her
Deferral Election. To the extent the balance in a Fixed Period Account is a 409A
Balance, the distribution election applicable to such Balance may be modified by
the Participant if the requirements of Section 7.1(b) are satisfied. To the
extent the balance in a Fixed Period Account is a Grandfathered Balance, the
distribution election applicable to such Balance may be modified by the
Participant if the requirements of Section 7.1(d) are satisfied.

 

7.3  
Payment upon Death, Disability or Termination for Reason Other Than Retirement.

 

(a)  
General Rule. Payment of a Participant’s Account(s) shall be made or commence in
accordance with this Section 7.3 if payment has not been made or commenced under
Section 7.2 at the time the Participant separates from service due to death,
Disability, or any other reason other than Retirement.

 

(b)  
Form of Payment. The Participant’s vested Account(s) are payable under this
Section 7.3 in one of the following forms, as elected by the Participant: (i) in
a lump sum payment or (ii) in annual installments over a period of up to twenty
(20) years. If the Participant has not made a valid election as to the form of
payment, payment shall be made in one lump sum.

 

(c)  
Commencement of Distribution to the Extent the Account is a 409A Balance. To the
extent the Participant’s Account is a 409A Balance, payment under this Section
7.3 shall commence as of the first day of the month (or as soon as
administratively feasible thereafter) following the month in which the
Participant dies, separates from service due to Disability, or separates from
service for any other reason other than Retirement or at such later date as
previously elected by the Participant in accordance with Section 7.1. If an
installment form of distribution is elected, annual installment payments
subsequent to the first payment shall be made on each succeeding anniversary of
the date the first payment was made.

 

 
(d)
Commencement of Distribution to the Extent the Account is a Grandfathered
Balance. To the extent the Participant’s Account is a Grandfathered Balance,
distribution of such Account under this Section 7.3 shall commence in accordance
with the Participant’s election applicable to Grandfathered Balances. In the
absence of an election applicable to Grandfathered Balances, distribution of
such Balances shall commence as soon as administratively feasible after
separation from service due to Disability, death, or any other reason other than
Retirement. If an installment form of distribution is elected, annual
installment payments subsequent to the first payment shall be made on each
succeeding anniversary of the date the first payment was made.

 
(e) Modification of Elections. To the extent the balance in the Participant’s
Account(s) is a 409A Balance, the election as to time or form of distribution
applicable to such Balance may be modified by the Participant if the
requirements of Section 7.1(b) are satisfied. To the extent the balance in the
Participant’s Account(s) is a Grandfathered Balance, the election as to time or
form of distribution applicable to such Balance may be modified by the
Participant if the requirements of Section 7.1(d) are satisfied.
 

7.4  
Minimum Distribution.

 

(a)  
Subject to Section 7.1(c) but notwithstanding any other provision in the Plan to
the contrary, if the balance of a Participant’s Retirement Account upon his
Retirement is less than $50,000, the Participant shall be paid such balance on
the first of the month following the month in which the Participant Retires.

 

(b)  
Subject to Section 7.1(c), if the balance in a Participant’s Education Account
is less than $4,000 at the time the first scheduled payment from such Account
would otherwise be made, the Participant shall be paid such balance as a single
lump sum on the date the first scheduled payment would have otherwise been made.

 
********
Article VIII -   Beneficiaries
 

8.1  
Beneficiaries. Each Participant may from time to time designate one or more
persons, entities or his or her estate as his or her beneficiary under the Plan.
Such designation shall be made on a form prescribed by the Administrator. 

 

8.2  
Change of Beneficiary Designation. Each Participant may at any time and from
time to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation on a form prescribed by the Administrator. 

 

8.3  
Determination of Beneficiary. 

 

(a)  
If the beneficiary does not survive the Participant (or is otherwise unavailable
to receive payment), if the beneficiary does not survive until the final payment
is made or if no beneficiary is validly designated, then the amounts payable
under this Plan (or any remaining amount, as the case may be) shall be paid to
the Participant's designated contingent beneficiary, if any, and, if none, to
the Participant’s surviving spouse, if any, and if none, to his or her surviving
issue per stirpes, if any, and, if none, to his or her estate and such person
shall be deemed to be a beneficiary hereunder. (For purposes of this Article, a
per stirpes distribution to surviving issue means a distribution to such issue
as representatives of the branches of the descendants of such Participant; equal
shares are allotted for each living child and for the descendants as a group of
each deceased child of the deceased Participant).

 

(b)  
If more than one person is the beneficiary of a deceased Participant, each such
person shall receive a pro rata share of any death benefit payable unless
otherwise designated on the applicable form.

 

(c)  
If a beneficiary who is receiving benefits dies, all benefits that were payable
to such beneficiary shall then be payable to the estate of that beneficiary.

 

(d)  
If the Administrator has any doubt as to the proper Beneficiary to receive
payments hereunder, the Employer shall have the right to withhold such payments
until the matter is finally adjudicated. However, any payment made by the
Employer, in good faith and in accordance with this Plan, shall fully discharge
the Employer from all further obligations with respect to that payment.

 

8.4  
Lost Beneficiary.

 

(a)  
All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 

(b)  
If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to his/her estate. Any such presumption of death
shall be final, conclusive and binding on all parties.

 


********
Article IX -   Funding
 

9.1  
Prohibition Against Funding. Benefits payable under this Plan shall be paid from
the general assets of the Employer, or at the discretion of the Employer, from
assets set aside in a trust for deferring the cost of providing the benefits due
under this Plan; provided, however, that no person entitled to payment under
this Plan shall have any claim, right, priority, security interest, or other
interest in any fund, trust, account, or other asset of the Employer that may be
looked to for such payment. The liability for the payment of benefits hereunder
shall be evidenced only by this Plan and by the existence of a bookkeeping
accounts established and maintained by the Employer for purposes of this Plan.
It is the express intention of the parties hereto that this arrangement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

9.2  
Deposits in Trust. Notwithstanding Section 9.1, or any other provision of this
Plan to the contrary, the Employer may deposit into the Trust any amounts it
deems appropriate to pay the benefits under this Plan. The amounts so deposited
may include all contributions made pursuant to a Deferral Election by a
Participant and shall remain the general assets of the Employer.

 

9.3  
Withholding of Participant Contributions. The Administrator is authorized to
make any and all necessary arrangements with the Employer in order to withhold
the Participant's Deferrals under Section 3.1 hereof from his or her
Compensation. The Administrator shall determine the amount and timing of such
withholding.

 


********
Article X -   Claims Administration
 

10.1  
General. In the event that a Participant or his or her beneficiary does not
receive any Plan benefit that is claimed, such Participant or beneficiary shall
be entitled to consideration and review as provided in this Article. Such
consideration and review shall be conducted in a manner designed to comply with
Section 503 of the Employee Retirement Income Security Act of 1974, as amended.

 

10.2  
Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):

 

(a)  
the specific reason or reasons for denial of the claim;

 

(b)  
a specific reference to the Plan provisions on which the denial is based;

 

(c)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(d)  
an explanation of the provisions of this Article.

 

10.3  
Right of Appeal. A claimant who has a claim denied under Section 10.2 may appeal
to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under Section
10.2.

 

10.4  
Review of Appeal. Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator determines such
a hearing is necessary. In preparing for this appeal, the claimant shall be
given the right to review documents relevant to the benefit claim and the right
to submit in writing a statement of issues and comments. After consideration of
the merits of the appeal, the Administrator shall issue a written decision which
shall be binding on all parties. The decision shall be written in a manner
calculated to be understood by the claimant and shall specifically state its
reasons and pertinent Plan provisions on which it relies. The Administrator's
decision shall be issued within sixty (60) days after the appeal is filed,
except that if a hearing is held the decision may be issued within one hundred
twenty (120) days after the appeal is filed.

 

10.5  
Designation. The Administrator may designate one or more of its members or any
other person of its choosing to make any determination otherwise required under
this Article.

 
********
Article XI -   General Provisions
 

11.1  
Administrator.

 

(a)  
The Administrator is expressly empowered to limit the amount of compensation
that may be deferred; to deposit amounts into Trust(s) in accordance with this
Plan; to interpret the Plan, and to determine all questions arising in the
administration, interpretation and application of the Plan; to employ actuaries,
accountants, counsel, and other persons it deems necessary in connection with
the administration of the Plan; to request any information from the Employer it
deems necessary to determine whether the Employer would be considered insolvent
or subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.

 

(b)  
The Administrator shall not be liable for any actions by it hereunder, unless
due to its own negligence, willful misconduct or lack of good faith.

 

(c)  
The Administrator shall be indemnified and saved harmless by the Employer from
and against all personal liability to which it may be subject by reason of any
act done or omitted to be done in its official capacity as Administrator in good
faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

11.2  
No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant's beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish any benefit or payment under this Plan, in whole or
in part, or if any attempt is made to subject any such benefit or payment, in
whole or in part, to the debts, contracts, liabilities, engagements or torts of
the Participant or beneficiary or any other person entitled to any such benefit
or payment pursuant to the terms of this Plan, then such benefit or payment, in
the discretion of the Administrator, shall cease and terminate with respect to
such Participant or beneficiary, or any other such person.

 

11.3  
No Employment Rights. Participation in this Plan shall not be construed to
confer upon any Participant the legal right to be retained in the employ of the
Employer, or give a Participant or beneficiary, or any other person, any right
to any payment whatsoever, except to the extent of the benefits provided for
hereunder.Each Participant shall remain subject to discharge to the same extent
as if this Plan had never been adopted.

 

11.4  
Incompetence. If the Administrator determines that any person to whom a benefit
is payable under this Plan is incompetent by reason of physical or mental
disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator or the Employer to see to the application of
such payments. Any payment made pursuant to such power shall, as to such
payment, operate as a complete discharge of the Employer, the Administrator and
the Trustee.

 

11.5  
Identity. If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 

11.6  
Other Benefits. The benefits of each Participant or beneficiary hereunder shall
be in addition to any benefits paid or payable to or on account of the
Participant or beneficiary under any other pension, disability, annuity or
retirement plan or policy whatsoever.

 

11.7  
No Liability. No liability shall attach to or be incurred by any Employee of the
Employer, Trustee or any Administrator under or by reason of the terms,
conditions and provisions contained in this Plan, or for the acts or decisions
taken or made thereunder or in connection therewith; and as a condition
precedent to the establishment of this Plan or the receipt of benefits
thereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

 

11.8  
Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Employer or the Plan, shall be paid by the Employer.

 

11.9  
Insolvency. Should the Employer be considered insolvent (as defined by the
Trust), the Employer, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
Trustee. Upon receipt of such notice, the Administrator or Trustee shall comply
with the terms of the Trust. 

 

11.10  
Amendment and Termination.

 

(a)  
Except as otherwise provided in this section, the Employer shall have the sole
authority to modify, amend or terminate this Plan; provided, however, that any
modification or termination of this Plan shall not reduce, without the consent
of a Participant, a Participant's right to any amounts already credited to his
or her Account, or lengthen the time period for a distribution from an
established Account. Following such Plan termination, payment of such credited
amounts shall be made in a single sum payment.

 
The Employer may terminate the Plan upon occurrence of any one of the following:



(i)  
Within twelve (12) months of the Employer’s dissolution taxed under Section 331
of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

 

(1)  
The calendar year in which the Plan termination occurs;

 

(2)  
The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or

 

(3)  
The first calendar year in which the payment is administratively practicable.

 

(ii)  
Within the thirty (30) days preceding or the twelve (12) months following a
change in control (within the meaning of Code Section 409A and related guidance
issued thereunder), provided all substantially similar arrangements sponsored by
the Employer are also terminated, so that the Participant and all participants
under substantially similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the date of termination of the arrangements.

 

(iii)  
At the discretion of the Employer, provided that all of the following
requirements are satisfied:

 

(1)  
All arrangements sponsored by the Employer that would be aggregated with any
terminated arrangement under Treasury Regulation Section 1.409A-1(c) if the same
Participant participated in all of the arrangements are terminated;

 

(2)  
No payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within twelve (12)
months of the termination of the arrangements;

 

(3)  
All payments are made within twenty-four (24) months of the termination of the
arrangements; and

 

(4)  
The Employer does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Treasury Regulation Section 1.409A-1(c) if the same
Participant participated in both arrangements, at any time within five (5) years
following the date of termination of the arrangement.

 

(iv)  
Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

(b)  
A Participant shall have a right to the vested portion of his or her Account in
the event of the termination of the Plan pursuant to subsection (a), above.

 

11.11  
Employer Determinations. Any determinations, actions or decisions of the
Employer (including but not limited to, Plan amendments and Plan termination)
shall be made by the Board in accordance with its established procedures or by
such other individuals, groups or organizations that have been properly
delegated by the Board to make such determination or decision.

 

11.12  
Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

 

11.13  
Governing Law. This Plan shall be governed by, construed and administered in
accordance with the applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law,
this Plan shall be governed by, construed and administered under the laws of the
State of Texas, other than its laws respecting choice of law.

 

11.14  
Severability. If any provision of this Plan is held invalid or unenforceable,
its invalidity or unenforceability shall not affect any other provision of this
Plan and this Plan shall be construed and enforced as if such provision had not
been included therein. If the inclusion of any Employee or independent
contractor as a Participant under this Plan would cause the Plan to fail to be
maintained solely for a select group of highly compensated or management
employees, then the Plan shall be severed with respect to such individual, who
shall be considered to be participating in a separate arrangement.

 

11.15  
Headings. The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

11.16  
Entire Agreement. This instrument and all subsequently-adopted amendments hereto
contain the entire terms of the Plan and supersedes any prior understandings or
written documents which have heretofore set forth the terms of the Plan and/or
any oral agreements between the Employer and any of the Participants respecting
the within subject matter. No modification, amendment, change, or discharge of
any term or provision of this Plan shall be valid or binding unless the same is
in writing and signed by a duly authorized officer of the Employer. 

 

11.17  
Terms. Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

 
********
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, WEINGARTEN REALTY INVESTORS has caused this instrument to be
executed by its duly authorized officer, effective as of January 1, 2005, or as
otherwise stated herein.
 
 
WEINGARTEN REALTY INVESTORS


By: /s/Michael Townsell
Name: Michael Townsell
Title: VP- HR


Date:  8/4/06

